Citation Nr: 0523691	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to May 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran requested a hearing on this matter but failed to 
appear for her scheduled Board hearing.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD.

2.  An acquired psychiatric disorder was not present during 
the veteran's active military service or within one year 
thereafter, and is not otherwise shown to be related to the 
veteran's military service or to any incident during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons the claim was denied.  In addition, letters sent in 
August 2002 and October 2002 specifically noted the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether the 
appellant or VA bore the burden of producing or obtaining 
that evidence or information.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice in 
this case was provided to the veteran prior to the initial 
AOJ adjudication denying the claim on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical and personnel records are 
associated with the claims file as well as VA treatment 
records and a VA psychiatric examination.  The veteran has 
not made VA aware of any additional evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

The veteran asserts that she suffers from PTSD as the result 
of being sexually assaulted during service.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as psychoses, will be presumed if they become manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Service medical records contain no diagnoses of a mental 
disorder.  Service personnel records do contain references to 
the fact that the veteran attempted to commit suicide in 
March 1980.  A May 6, 1980, mental status evaluation noted 
that the veteran was mildly depressed but noted no 
significant mental illness.  The veteran's May 14, 1980, 
service separation examination reflects that her psychiatric 
system was normal.  The veteran denied depression or nervous 
trouble on the medical history portion of her service 
separation physical.

As for PTSD, the Board notes that the medical evidence does 
not reflect that the veteran has been diagnosed with PTSD.  
In this regard, the Board notes that a January 2004 VA 
examiner specifically stated that the veteran did not suffer 
from PTSD.

VA records beginning in January 1992 reflect that the veteran 
was diagnosed with depression.  While the medical records 
indicate that the veteran currently suffers from depression 
(as noted on the January 2004 VA psychiatric examination), 
evaluation performed at the veteran's May 14, 1980 service 
separation examination noted no psychiatric disability.  In 
fact, the veteran specifically denied depression at the time 
of her separation from service.  Further, a VA physician (in 
an April 2004 addendum to the January 2004 VA examination) 
has indicated that the veteran's depression is not related to 
her military service.

The Board notes that the January 2004 VA physician made 
multiple references to the veteran's medical history and 
provided a rationale for opinions rendered.  The opinion was 
provided only after a thorough review of the file and an 
examination of the veteran.  In short, the January 2004 
examiner's opinion is supported by the medical history and 
contains a rationale for the opinion expressed.  The Board 
also notes that there is no contrary opinion of record.

As the medical records reveal that the veteran was not 
diagnosed with a psychosis within one year of her separation 
from active duty service, entitlement to service connection 
under the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 are not for application in this case.

The Board has also considered the veteran's statements, which 
have been given weight as to her observation for symptoms and 
limitations caused by her psychiatric condition.  The Board 
has also reviewed the many lay statements of record which 
essentially indicate that the veteran's behavior had changed 
as a result of her military service.  It does not appear, 
however, that the veteran or the authors of the lay 
statements of record are medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).

Based on the foregoing, entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, is not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


